Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-17 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 15 and 16, drawn to a reverse transcriptase mutant comprising an amino acid mutation at a position corresponding to position 55 of the amino acid sequence of a wild-type Moloney murine leukemia virus (MMLV) reverse transcriptase, wherein the amino acid mutation is a replacement of threonine with a different amino acid and the different amino acid is selected from the group consisting of amino acids having non-polar aliphatic side chains and amino acids having polar acidic functional group side chains.
Group II, claims 5-11 and 17, drawn to a nucleic acid encoding the reverse transcriptase mutant according to claim 1.

Group III, claims 12-14, drawn to a method for synthesizing cDNA, the method comprising a step of synthesizing a DNA complementary to a template RNA using the reverse transcriptase mutant according to claim 1.

application contains claims directed to the following patentably distinct species: 
(1) A54P, 
(2) T287K, 
(3) Q291K, 
(4) T306K, 
(5) D524A,
(6) D524N, 
(7) H204R, M289L, T306K and F309N, and 
(8) D209P and I212A.

This application contains claims directed to the following patentably distinct species: each of the listed substitution(s) represents structurally and functionally different amino acid(s). 
These claims will be examined to the extent they read upon the elected species.Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-17 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a reverse transcriptase mutant comprising an amino acid mutation at a position corresponding to position 55 of the amino acid sequence of a wild-type Moloney murine leukemia virus (MMLV) reverse transcriptase, wherein the amino acid mutation is a replacement of threonine with a different amino acid and the different amino acid is selected from the group consisting of amino acids having non-polar aliphatic side chains and amino acids having polar acidic functional group side chains, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rogers et al. (WO 2015/112767, see IDS).
Rogers et al. teach a MMLV reverse transcriptase (SEQ ID NO: 2) in which thermostability is improved, i.e., those having a mutation at H204R, M289L, T306K, F309N, D524G, and lacking RNase H activity (claims), in addition to the amino acid sequence alignment between wild type MMLV reverse transcriptase and viral reverse transcriptases specific to koala bear, and wild boar comprising T55D, and T55S, 
Taken together, combined teachings of Rogers et al., Airaksinen et al. and Folz et al. meet the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656